DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment, reply and affidavit filed October 3, 2022 have been received and entered into the case. Claims 1 – 32 and 34 – 36 are pending; claims 1 – 7 and 19 – 32 are withdrawn from consideration; claims 8 – 18 and 34 – 36 have been considered on the merits.  All arguments and the affidavit have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 – 18 and 34 - 36 are rejected under 35 U.S.C. 103 as being unpatentable over Dietz et al. (US 2011/0171731) in view of Houze et al. (WO 2013/076507 as interpreted/cited by US 2014/0335195) and Patel (US 2013/0195959, IDS filed 02.21.2015, USPAP #2).
Dietz teaches cell culture media (abstract) comprising a MEM (basal medium) (0018), human platelet lysate (0006) at 5% (0007) and plasma (a supplemental growth factor) (0006).  Basal media may include DMEM/F12 (which comprises amino acids, energy source, vitamins, inorganic salts, glucose, linoleic acid, phenol red, putrescine, pyruvate, thymidine in the claimed amounts (claims 9 – 11).  The platelet lysate comprises a filtrate from a lysed platelet preparation passed through a .45um filter, a lysed apheresis platelet preparation, or plasma (0006 – 0007, 0010); has a protein content of 49 mg/ml (0104), and 180pg/ml of FGF (0103).  Dietz further teaches that the culture media may comprise additional factors such as EGF, FGF and/or BMP4 (0070) and that the lysate includes growth factors such as VEGF (0010), PDGF (0036-0037), FGF, TGF-b and IGF (0048, example 2) in significant amounts (or contains a protein mixture as claimed).  Still further, Dietz teaches the media are animal serum free (0005, 0037, 0068); may include heparin (anticoagulant) (0065, 0083, 0089, 0106) or not (example 3); and do not include bulking agents such as sucrose, mannitol or trehalose (example 3).
Dietz does not teach the cell culture media wherein the platelet lysate is reconstituted from a lyophilized platelet composition.  However, Houze teaches stabilized, lyophilized platelet lysate compositions wherein the platelet lysate compositions retain their growth factors (abstract, 0024-0026) and are effective for long term storage in refrigerated temperatures (0046) that can be rehydrated (or reconstituted) for use (0047).  Houze further teaches that lyophilizing is advantageous in that it is easier to store and handle, can be kept in smaller spaces, has a longer shelf life, readily screened for activity and that the material is readily available as needed (0099), indicating that the lysate compositions retain growth properties after lyophilization and reconstitution.  Further, Patel teaches lyophilized platelet lysates for use in cell culture media (abstract, 0003, 0005, 0016, 0021-0022, p.3, examples 3,8,10, claims), wherein the lyophilized platelet lysate is reconstituted, improves cell culture media and cell growth (0028), is particularly effective in cell culture and therapeutic applications (p.3-4), and retains growth factor activity in both therapeutic and cell culture media (0034).  At the time the claims were filed, it would have been obvious to one of ordinary skill in the art to use a reconstituted lyophilized platelet lysate in the compositions of Dietz because of its known advantages and greater stability as evidenced by Houze and Patel.  Moreover, at the time the claims were filed, one of ordinary skill in the art would have been motivated by Houze and/or Patel to use a reconstituted, lyophilized platelet lysate in the compositions of Dietz with a reasonable expectation for successfully obtaining an effective cell culture media composition.


Response to Arguments
Applicant reviews requirements for establishing a prima facie case for obviousness, summarizing that the prior art does not teach or suggest all claimed limitations; that all limitations are not considered; and that there is no reason to combine the prior art with a reasonable expectation for success. However, these arguments fail to persuade for the reasons that follow.

Specifically, applicant argues that while Dietz teaches a platelet lysate (PL), the reference does not teach a lyophilized platelet lysate (LPL); a medium including supplemental exogenous growth factors, or a medium that yields 80% confluence by 72 hours. Applicant argues that Houze and Patel do not remedy these deficiencies, stating that they do not teach or motivate one to add supplemental growth factors to cell culture media. 
Regarding Dietz, it is first noted that the rejection is based on a combination of reference and not just Dietz alone. In this regard, it is maintained that the combination of Dietz, Houze and Patel suggest a LPL as claimed. Specifically, Dietz teaches cell culture media comprising a MEM (basal medium), human platelet lysate at 5% and plasma (a supplemental growth factor), wherein the media may further include may include heparin (anticoagulant) (0065, 0083, 0089, 0106), growth factors supplemental to the PL (or exogenous supplemental growth factors as argued by applicant), such as EGF, FGF, BMP4 (0070), and is free from bulking agents such as sucrose, mannitol or trehalose (example 3). Moreover, Dietz teaches the culture medium with PL and supplemental exogenous growth factors.
Regarding the claimed activity, it is initially noted that the argued limitations are recited as intended results of the composition, and are also recited as a conditional or hypothetical situation. Moreover, the intended results of the composition are not required based on the language of the claim. Notwithstanding, the specification attributes the claimed and argued activity to the PL (figures 2,3). The specification further indicates that the PL is made by the methods of US 2011/0171731 (p.19), which is the same reference applied herein. Specifically, Dietz teaches lysing platelet preparations by lysing apheresis platelet preparations by centrifuging, filtering, 2 – 5 or more freeze/thaw cycles; centrifuging at 2000 – 5000g for 10-60 minutes, filtering through a 0.45um filter or 0.2um filter (0010-0013) and/or vacuum filtered (0082); which is the same method disclosed by applicant (specification p.19-21).  As such, the PL of Dietz must also exhibit the same cell culture growth properties when used as claimed by applicant.
Regarding the argument that Houze and Patel do not teach or motivate one to add supplemental growth factors to the cell culture medium of Dietz, it is noted that these references are not relied upon to evidence such an addition. Rather, it is maintained that Dietz teaches cell culture media wherein plasma or other supplemental growth factors can be added thereto.
Regarding the argument that Dietz does not teach an LPL, it is maintained that it was well know in the art to lyophilize PL for particular benefits, as evidenced by Houze and Patel.  Specifically, Houze teaches stabilized, LPL compositions wherein the PL compositions retain their growth factors and are effective for long term storage in refrigerated temperatures that can be rehydrated (or reconstituted) for use (0047).  Houze teaches that lyophilizing is advantageous in that it is easier to store and handle, can be kept in smaller spaces, has a longer shelf life, readily screened for activity and that the material is readily available as needed, indicating that the lysate compositions retain growth properties after lyophilization and reconstitution.  Further, Patel teaches lyophilizing platelet lysate compositions wherein the LPL is obtained from a PL wherein the LPL retains growth properties after lyophilization and reconstitution (0002-0005, 0013, 0021, 0028, 0034).  Patel teaches lyophilization provides benefits of preserving the platelet lysates and the growth factors therein (0013) as well as imparting a long shelf life of the preparation (0032).  Patel additionally states that the LPL have increased growth factor concentrations (0003, 0004, 0021-0023, 0028, 0034) which results in improved cell culture growth properties and applications over existing supplements such as FBS (0028) and even non-lyophilized platelet lysates (example 10).  As such, it is maintained that at the time the claims were filed, one of ordinary skill in the art would have been motivated by Houze and Patel to lyophilize the PL compositions of Dietz for the express teachings of extended shelf life, retained and increased activity thereof, and with a predictable degree of success.

Applicant further argues that the references do not teach the cell culture medium yields 80% confluence by 72 hours.
As stated above, it is noted that the argued limitations are recited as intended results of the composition, and are also recited as a conditional or hypothetical situation. Moreover, the intended results of the composition are not required based on the language of the claim. Notwithstanding, the specification attributes the claimed and argued activity to the PL (figures 2,3). The specification further indicates that the PL is made by the methods of US 2011/0171731 (p.19), which is the same reference applied herein. Specifically, Dietz teaches lysing platelet preparations by lysing apheresis platelet preparations by centrifuging, filtering, 2 – 5 or more freeze/thaw cycles; centrifuging at 2000 – 5000g for 10-60 minutes, filtering through a 0.45um filter or 0.2um filter (0010-0013) and/or vacuum filtered (0082); which is the same method disclosed by applicant (specification p.19-21).  As such, the PL of Dietz must also exhibit the same cell culture growth properties when used as claimed by applicant.

Applicant argues that there is no reason to combine the references with a reasonable expectation for successfully obtaining a culture medium having the claimed activity. Applicant relies on a submitted declaration, arguing the declaration shows the method of lyophilization used by Patel does not yield the claimed intended results of the culture medium, but has poorer performance compared to that of the instant claims. Applicant argues the instant “compositions/ methods as disclosed in claim 8 and 36” are superior to Patel. Applicant argues lyophilization in Houze are not relevant since the reference does not teach a cell culture medium
Regarding the argument that there is no reason to combine the references to obtain a culture medium having the claimed activity, it is reiterated that the argued limitations are recited as intended results of the composition, and are also recited as a conditional or hypothetical situation. Moreover, the intended results of the composition are not required based on the language of the claim. Notwithstanding, the specification attributes the claimed and argued activity to the PL (figures 2,3). The specification further indicates that the PL is made by the methods of US 2011/0171731 (p.19), which is the same reference applied herein. Specifically, Dietz teaches lysing platelet preparations by lysing apheresis platelet preparations by centrifuging, filtering, 2 – 5 or more freeze/thaw cycles; centrifuging at 2000 – 5000g for 10-60 minutes, filtering through a 0.45um filter or 0.2um filter (0010-0013) and/or vacuum filtered (0082); which is the same method disclosed by applicant (specification p.19-21).  As such, the PL of Dietz must also exhibit the same cell culture growth properties when used as claimed by applicant.
The combination of Dietz, Houze and Patel clearly suggest to one practicing the invention of Dietz to lyophilize the PL with a predictable result for successfully lyophilizing the PL with advantageous results. Houze specifically teaches LPL compositions wherein the PL compositions retain their growth factors and are effective for long term storage in refrigerated temperatures that can be rehydrated (or reconstituted) for use (0047).  Houze teaches that lyophilizing is advantageous in that it is easier to store and handle, can be kept in smaller spaces, has a longer shelf life, readily screened for activity and that the material is readily available as needed, indicating that the lysate compositions retain growth properties after lyophilization and reconstitution.  Further, Patel specifically teaches that LPL retains growth properties after lyophilization and reconstitution (0002-0005, 0013, 0021, 0028, 0034) and even exhibit higher activity than the PL counterpart (example 10).  Patel teaches lyophilization provides benefits of preserving the platelet lysates and the growth factors therein (0013) as well as imparting a long shelf life of the preparation (0032).  Patel additionally states that the LPL have increased growth factor concentrations (0003, 0004, 0021-0023, 0028, 0034) which results in improved cell culture growth properties and applications over existing supplements such as FBS (0028) and even non-lyophilized platelet lysates (example 10).  As such, it is maintained that at the time the claims were filed, one of ordinary skill in the art would have been motivated by Houze and Patel to lyophilize the PL compositions of Dietz for the express teachings of extended shelf life, retained and increased activity thereof, and with a predictable degree of success.
Regarding applicant’s assertion that the declaration shows the lyophilization methods of Patel yields poor results compared to applicant, it is first noted that the claims are drawn to cell culture medium. The claims are not drawn to a product made by a particular process, or a method of lyophilization. In this regard, the argument and declaration are not commensurate in scope with the claimed invention. Notwithstanding, the declaration fails to show differences in lyophilization methods such that they impart “poorer” or “superior” properties in cell culture media containing a reconstituted LPL. The declaration appears to compare PL compositions of Patel and an unspecified product encompassed by the specification. While the declaration may indicate a growth difference between Patel and applicant, this is not sufficient to overcome the teachings of Dietz, who makes the PL in the same manner as applicant. Further, both Houze and Patel expressly teach lyophilizing such PL compositions result in many advantages, to include increased activity compared to the original PL. In this regard, applicant’s arguments and declaration fail to show any evidence of an unexpected result attributed to or commensurate with the claimed invention.
Notably, neither applicant’s arguments nor the declaration contemplate whether the growth properties of Dietz’s PL is affected by the lyophilization methods of Patel; or whether the claimed composition or a method of making that composition yield the argued superior result.
Absent clear evidence to an unexpected result, advantage or benefit, the claims remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/Primary Examiner, Art Unit 1699